United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1226
                                 ___________

Pete Wright,                            *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Michael Groose, Assistant Director,     * Eastern District of Missouri.
Department of Corrections; Douglas      *
Prudden, Superintendent I of NECC;      *      [UNPUBLISHED]
Joyce Stout, CCW; S. Johnson, COI;      *
Chantay Burks, CST Housing Unit 7;      *
S. Anderson, COI; C. Hartigen, COI;     *
Jim Underwood, CST Officer; Lisa        *
Harris, Functional Unit Manager         *
Housing Unit 1; Joseph B. Tiffany,      *
Functional Unit Manager House Unit 7; *
Roger Rutledge, Caseworker Housing *
Unit 6; Unknown Dedrick, COII;          *
Stephen L. Slawson, COIII; Carl         *
Sampson, Caseworker, Housing Unit 7; *
Rodney Kueffer, Inmate Finance          *
Officer,                                *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: October 3, 2001
                            Filed: October 9, 2001
                                ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                                   ___________

PER CURIAM.

      Missouri prisoner Pete Wright appeals from the district court’s1 adverse
disposition of his 42 U.S.C. § 1983 action against various prison officials. Having
thoroughly reviewed the record, we conclude that the district court properly disposed
of Wright’s claims.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
                                         -2-